    Case 4:19-cv-04274 Document 21-1 Filed on 11/20/19 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 TOSHIBA INTERNATIONAL                       §
 CORPORATION,                                §
          Plaintiff,                         §
                                             §
 VS.                                         §        CIVIL NO. 4:19-CV-04274
                                             §
 PABLO D’AGOSTINO, an individual,            §
 SUDHAKAR KALAGA, an individual,             §
 PD RENTALS, LLC, KIT                        §
 CONSTRUCTION SERVICES, INC.,                §
 KIT PROFESSIONALS, INC., SKBP               §
 VENTURES, LLC, and SVSRK                    §
 ENTERPRISES, LLC,                           §
          Defendants.                        §


                                     ORDER

       Before the Court is Defendants Sudhakar Kalaga, KIT Construction Services,

Inc., KIT Professionals, Inc., SKBP Ventures, LLC and SVSRK Enterprises, LLC’s

Unopposed Motion for Extension of Defendant’s Responsive Pleading Deadline

filed on November 20, 2019. (Docket No. 21). The Motion is GRANTED.

       IT IS ORDERED that deadline for these defendants to file an answer or any

other responsive pleading permitted under the Federal Rules of Civil Procedure shall

be December 16, 2019.

SIGNED: November ____, 2019


                                      PRESIDING JUDGE
